Citation Nr: 0400250	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's widow for purposes of Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from December 1942 to 
December 1945, died in January 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

A December 2002 Board decision remanded the appeal for the 
purpose of affording the appellant a hearing before the 
Board.  A hearing was held before the undersigned in March 
2003.  


FINDING OF FACT

1.  The appellant and the veteran were married in July 1946.

2.  The appellant and the veteran separated in the early 
1950's, and remained separated until the veteran's death in 
January 2000.

3.  The separation between the veteran and the appellant was 
not temporary and was not due to the misconduct of, or 
procured by, the fault of the veteran without the fault of 
the appellant.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101, 103, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.50(b)(1), 3.53(a)(b) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  The appellant and her 
representative have been provided with a statement of the 
case and a supplemental statement of the case, as well as a 
written notice on March 6, 2003, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the appellant's claim, the evidence considered, 
the reasons for the decision reached, and evidentiary 
development under the VCAA.  More than one year has passed 
since the appellant was informed, in the May 2002 
supplemental statement of the case, of pertinent VCAA 
provision regarding the development of her claim.  See 
Paralyzed Veterans of Am. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003); Veterans Benefits Act of 2003 
P.L. 108-___, Section 701 (H.R. 2297, December 16, 2003).  
During the appellant's March 2002 and March 2003 personal 
hearings, VA personnel directed questions to her in an 
attempt to elicit information to assist in the development of 
her claim.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant" has been addressed.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant has submitted lay statements of acquaintances 
and testified at two personal hearings.  There is no 
indication that any additional relevant evidence exists.  
Therefore, it is concluded that the VA has complied with the 
VCAA and the Board may now proceed, without prejudice to the 
appellant, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The term surviving spouse means a person of the opposite sex 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.350(a)(b)(1).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).  

The appellant has asserted that she should be recognized as a 
surviving spouse of the veteran because she raised the 
veteran's children and remained married to the veteran until 
his death in January 2000.  Statements from two of the 
appellant's acquaintances reflect that they were aware that 
the appellant was married, and that the appellant would visit 
the veteran after he moved to Birmingham to live with his 
sister and after he was placed in a nursing home.  

The pertinent statute and regulation, 38 U.S.C. § 101(3) and 
38 C.F.R. § 3.50(b)(1), set forth a two-part test to 
determine whether a spouse will be deemed to have 
continuously cohabitated with the veteran when there has been 
a separation.  The spouse must not only be free of fault at 
the time of the separation, but it must be found that the 
separation "was due to the misconduct of, or procured by, the 
veteran."  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  

The essential facts in this case are undisputed.  The 
appellant and the veteran were married in July 1946.  They 
separated in the early 1950's, and remained separated until 
the veteran's death in January 2000.  The appellant has 
offered testimony at two separate hearings, indicating that 
the reason for her separation from the veteran, in the early 
1950's, was so that she could take care of her sick mother in 
Alabama.  She left the veteran, while they were living in 
Michigan, in the early 1950's, and did not thereafter return 
to cohabitate with him.  The appellant testified, in March 
2003, at page 17 of the transcript, that the veteran would 
drink every day and would be abusive when he was drinking.  
However, the appellant testified that she did not leave him 
because of that because she stayed with him.  She testified, 
in March 2003, at pages 12 and 13 of the transcript, that she 
left the veteran so that she could take care of her sick 
mother.  

There is no evidence that the separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  Rather, the evidence is that the 
separation did not occur due to any misconduct of or 
procurement by the veteran.  The evidence indicates that the 
separation was due solely to the appellant's desire to depart 
from her home with the veteran in Michigan and return to 
Alabama to care for her sick mother.  Therefore, the sole 
cause of the separation was the fault of the appellant 
because it was her sole decision to separate from the 
veteran.  

There is no indication that the separation was temporary in 
nature.  All of the evidence indicates that the appellant 
remained separated from the veteran from the early 1950's 
until his death in 2000.  

There is no evidence indicating that the separation was by 
mutual consent.  Rather, the evidence reflects that the 
appellant has reported that the Red Cross supplied her with 
the money to travel from her home with the veteran, in 
Michigan, to Alabama to be with her mother.  The appellant 
has indicated that the veteran did not provide her with any 
support during the separation and there is no evidence of 
record that the veteran consented to the separation.  While 
the appellant has testified that she would have been willing 
to return to the veteran, but did not have the funds 
necessary to do so, in the absence of any evidence indicating 
that the separation occurred as a result of mutual consent, 
and all of the evidence indicating that the separation was 
solely procured by the appellant, a preponderance of the 
evidence is against a finding that the separation was by 
mutual consent.  

In the absence of any evidence indicating that the veteran 
procured the separation or that the separation was a result 
of the veteran's misconduct or that the veteran consented to 
the separation, and with all of the evidence indicating that 
the separation was procured by the surviving spouse without 
the consent of the veteran, the Board finds that a 
preponderance of the evidence is against a finding that there 
was continuous cohabitation between the appellant and the 
veteran during their marriage.  Since a preponderance of the 
evidence is against a finding that there was continuous 
cohabitation, a preponderance of the evidence is against a 
finding that the appellant may be recognized as a surviving 
spouse of the veteran.  

Accordingly, the appellant's claim for recognition as the 
veteran's widow for purposes of VA benefits must be denied.




ORDER

The appellant is not entitled to recognition as the veteran's 
widow for purposes of VA benefits and the appeal is denied.  



	                        
____________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



